DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of: based on profile data received, generating the asset class structure, the asset class structure identifying a plurality of role-based asset classes and an allocation of funds between each role …; automatically rebalancing a portfolio associated with the profile data by generating a particular role-based asset class and adding the particular role-based asset class to the plurality of role-based asset classes…; generating at least one role based portfolio option to manage each of long term, medium term and near term investments, wherein the at least one role based portfolio option dynamically manages income production, inflation hedging, capital growth, and risk management; initiating display of a graphical user interface based on the asset class structure, wherein the GUI is configured to visually represent at least on the allocation of funds of the portfolio…, based on detecting a selection of at least one of the one or more GUI interface elements, generate a modified asset class structure…; based on modified asset  class structure, sending a message to initiate a transaction at a financial institution; and receiving a confirmation of the completion of the transaction.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic principles or practices such as hedging and mitigating risk, but for the recitation of generic computer components.  The claimed invention allows for generating an asset class structure based on factors such as capital growth, income protection, inflation hedging and market risks which is a fundamental economic practice. The mere nominal recitation of a processor; a network interface; a graphical user interface of a display device ; a hardware-based computer configured to perform claimed operations, a device (claim1), data reader server, an asset allocation server, a portfolio creator server, a database, a display device, and a system simulator (claim 3) do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. The claim recites the additional elements: initiating a display of a graphical user interface at the display device based on the asset class structure, wherein the graphical user interface is configured to visually represent at least the allocation of funds of the portfolio, and wherein the graphical user interfaces comprises one or more graphical user interface elements to enable a user to change one or more parameters of the profile data.  The initiating of a display on a GUI is recited at a high level of generality (i.e., as a general means of displaying data). Displaying data on a GUI is a form of insignificant extra-solution activity –see MPEP 2106.05(g).
The processor; a network interface, a display device, a hardware-based computer configured to perform claimed operations, a device, servers, database, and a system simulator are also recited at a high level of generality and merely automates the claimed functions of generating an asset class structure, automatically rebalancing a portfolio, generating of at least one role based portfolio option to manage long, medium and near term investments, initiating display of a GUI based on asset class structure and configured to visually represent allocation of funds of the portfolio and comprises one or more GUI elements to enable user to change parameters of profile data; generating modified asset class structure based on said changes of parameters, sending a message to initiate a transaction, and receiving confirmation of completed transactions. Each of the additional limitations is no more than generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components (processor, network interface, display devices, database, hardware-based computer, servers, simulator).  
The combination of these additional elements is no more than generally linking the use of the judicial exception to a particular technological environment or field of use -see MPEP 2106.05(h).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.   
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use -see MPEP 2106.05(h). Generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the processor, network interface, database, display device, devices, system simulator and a  computer system configured to perform operations are anything other than generic computer components OIP Techs  court decision cited in MPEP 2106.05[d][ii] indicate that displaying data on a user interface is a well-understood, routine, and conventional function when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the displaying and transmitting of data limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2. 
Similarly, the following publications demonstrate the well-understood, routine, and conventional nature of displaying data associated with a portfolio and asset class, visually representing allocation of funds of the portfolio, and enabling users to change one or more parameters on a GUI :
US 2013/0018819 (Willis);
US 2012/0054121 (Fiala et al.);
US 2012/0011080 (Smith et al.).
Accordingly, a conclusion that the displaying allocation of funds and input of parameters on a GUI  limitations are well understood, routine, and  conventional activities is further supported under Berkheimer Option 3.
 For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-15 is/are ineligible.


Response to Arguments

3.	In response to the amendment of claim 3, the Examiner withdraws the 35 U.S.C. § 112(b) rejection.
In response to the amendment of claim 1, the Examiner withdraws the 35 U.S.C. § 103 rejection.
The remaining arguments regarding the rejection of the claims under 35 USC 101 have been fully considered but they are not persuasive. 
On pages 10-12 of the Remarks, Applicants contend that the claims are not directed to an abstract idea and under PTO guidance do not fall into the methods of organizing human activity grouping of abstract ideas. Applicants further contend that the pending claims are directed to improvements to computer-implemented methods and apparatus to generate asset class structures and that the features recited in claims 1 and 3 are operations performed by components of a device and are not organizing human activity and in particular the claims require a device or machine to implement the steps of the claims. The arguments are not convincing. 
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  a processor; a network interface; a display device; a hardware-based computer configured to perform claimed operations, a database, servers,  devices, and a system simulator, the claims recite abstract ideas in the category of “methods of organizing human activity.” 
In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 1—i.e., the “generating,” “automatically rebalancing,” “generating at least one role based portfolio option to manage each of long, medium and near term investments,” “initiating a display of a GUI, “ “generating a modified asset class structure based on detecting a selection of one of the graphical user interface elements,” “sending a message,” and “receiving a confirmation” and explains that they describe the concept of  generating an asset class structure based on factors such as capital growth, income protection, inflation hedging and market risks i.e., certain method of organizing human activity, in particular, fundamental economic principles and practices such as hedging and mitigating risk. This is also fully supported by the Specification, ¶[0014] -“Accordingly, the present invention describes an asset class structure generator method and system based on factors such as capital growth, income protection, inflation hedging and market risks, “(emphasis added),  and ¶[0015]- “The present disclosure relates to a system and method that safeguards portfolio investments from factors such as market risks, inflation and yet provides for income production and capital growth.” (emphasis added).   The Examiner’s approach here is consistent with USPTO guidance.
On page 12 of the Remarks, Applicants further argue that the subject matter of pending claims 1 and  3 are directed to an apparatus and a computer-implemented method for generating an asset class structure, and that the claims include features that are operations performed by components of a device and are not organizing human activity because they require use of a device or machine.  The argument is not convincing. As discussed in the rejection above, the claimed invention allows for generating an asset class structure based on factors such as capital growth, income protection, inflation hedging and market risks which is a fundamental economic practice. The claims use generic computer components to implement the abstract idea.  This is supported by the applicant’s Specification ¶[0086].  In addition, the Specification refers to a computer program instructions loaded onto a general purpose computer to implement the claimed invention.-see Specification ¶[0103].  
On pages 12-13 of the Remarks, Applicants argue that the alleged abstract idea is integrated into a practical application and therefore, the pending claims are patent-eligible. The Examiner respectfully disagrees. 
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception to a particular technological environment or field of use.-see MPEP 2106.05(h) as is the case for the instant application.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor(s), a network interface; a display device; a hardware-based computer system configured to perform operations, a database and servers.  The processor, network interface, database, devices, computer system and servers are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.
On pages 13-15 of the Remarks, Applicants suggest that the pending claims are patent eligible because they improve the relevant technology.  Applicants further argue that the pending claims are directed to apparatus and computer-implemented methods for generating an asset class structure and that the pending claims provide technology-based improvements to computer and/or server technology for the generation of an asset class structure, including improvements to traditional investing techniques.  
This argument is not persuasive.  Here, the focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.  The Specification, ¶[0008] describes the claimed invention as “Further, systems and methods according to the disclosure may enable changes to asset allocation model of individual portfolios (e.g., the long term investment portfolio, the medium term investment portfolio, and the near term investment portfolio), an asset class structure of individual portfolios and selected product types of individual portfolios based on changes to investment related parameters.” 
The improvement provided by the claimed invention is an improvement to a business process.  The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  As described above, performing generic computer functions in conjunction with the abstract idea does not go beyond generally linking the use of the judicial exception to a particular technological environment or field of use.  
Applicants contend that the claims enable faster achievement of a desired investment goal while keeping a user apprised of developments via a GUI, notifications, etc. and the claims may enable greater flexibility in configuring portfolios resulting in a more robust ability to adjust to different market conditions and achieve a user’s stated goals. This argument is not persuasive because the argued increase in speed and capability comes from the capabilities of a general-purpose computer that includes a processor, network interface, display device and a hardware-based computer system configured to perform claimed operations, rather than the claimed method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012)(“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 
Applicants argue that the pending claims are patent eligible because the claims are tied to a particular machine.  This argument is not convincing because as stated in the rejection and responses to arguments above, the patent eligibility of the claims is determined by implementing the current Patent Eligibility Guidance, see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Revised Guidance”); Prong two: See Revised Guidance, 84 Fed. Reg. at 51, 54; Step 2B:  See Revised Guidance, 84 Fed. Reg. at 56 and the MPEP §2106.	
Regarding the suggestion that the claims at issue in the instant application are similar to those found in Diamond v. Diehr  because the claims  recited meaningful limitations beyond generally linking the use to a particular technological environment. The Examiner respectfully disagrees.  The Diamond v. Diehr decision explains that the inventive concept rests on the claims employing a mathematical equation, but it used that equation in a process designed to solve a technological problem in "conventional industry practice." The invention in Diehr used a "thermocouple" to record constant temperature measurements inside the rubber mold — something "the industry ha[d] not been able to obtain." The temperature measurements were then fed into a computer, which repeatedly recalculated the remaining cure time by using the mathematical equation. These additional steps "transformed the process into an inventive application of the formula." Mayo, at_, 132 S.Ct., at 1299. In other words, the claims in Diehr were patent eligible because they improved an existing technological process.  The patent claims in the instant application do not address problems unique to a process for molding raw, uncured synthetic rubber into cured precision products.  Here, the claimed invention is directed to an improvement in a business process, not technology. The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 
Regarding the suggestion that the claims at issue in the instant application are similar to those found in the Federal Circuit, in Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 865 (Fed. Cir. 2010), which upheld a claimed method for rendering a half-tone image by manipulation of computer data and output. The claimed method involved digital half-toning of gray-scale and color images utilizing a pixel-by-pixel comparison of the images against a blue noise mask stored in a computer memory. Id at 865. The half-toning technique compared the gray level of each pixel in a digital image to the corresponding threshold number in the blue noise mask to produce a halftone image. Id. at 863. The invention produced higher quality half-tone images while using less processor power and memory space. Id. at 865. Therefore, the Court concluded that inventions with specific applications or improvements to technologies in the marketplace are not likely to be so abstract that they override the statutory language and framework of the Patent Act. I; see also In re Alappat, 33 F.3d 1526 (Fed Cir. 1994) (en banc) (invention that converts digital signals into a form that allows for the display of a smooth representation of that signal on a screen was patent eligible). 
The Examiner sees no parallel between the invention in Research Corp. v. Microsoft and the claimed invention. Here, the claims are not directed to “digital half-toning of gray scale and color images utilizing a pixel by pixel comparison of the images against a blue noise mask stored in a computer memory.  Rather, the claimed invention is directed to a role based asset allocation structure and model and generation of a portfolio.  The claimed invention is an improvement to a business process, i.e., displaying a generated portfolio on a GUI allowing a user to modify variable concerning the portfolio and investing in the assets displayed on the GUI.
On pages 16-17 of the Remarks, Applicants submit that the pending claims 1 and 3 are tied to a particular machine and thus overcome the rejection under 35 USC 101.  The argument is not persuasive, the focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.   The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The additional limitations of the dependent claims do not add an inventive concept to the abstract idea because they further define the abstract idea and perform generic computer functions in conjunction with the abstract idea and does not go beyond generally linking the use of the judicial exception to a particular technological environment or field of use.
On pages 17-19 of the Remarks, Applicants argue that the pending claims do not seek to monopolize or tie up every use of the concept of rebalancing a portfolio, and the pending claims do not preempt all other systems and methods from practicing the concept. The argument is not convincing.  “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  
On page 20 of the Remarks, Applicants argue that under Step Two of the Mayo Test, the claims recite additional elements that amount to significantly more than a judicial exception.  The argument is not persuasive.  Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h) and simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d)) cannot provide an inventive concept.
Applicants further contend that the claims recite “significantly more” than the abstract idea itself.  This argument is not convincing. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use -see MPEP 2106.05(h). Generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  
On pages 21-24 of the Remarks, Applicants suggest that the subject matter of the pending claims represent a technology-based improvement to previous investing techniques and enable faster achievement of a desired investment goal and improved flexibility and the effectiveness of generating asset class structures can be improved. This argument is not persuasive because the argued increase in speed and capability comes from the capabilities of a general-purpose computer that includes a microprocessor, rather than the claimed method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012)(“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 
Here, the claims recite generic computer components, i.e., a generic processor(s), a network interface; a display device; a hardware-based computer system configured to perform operations, a database and servers.  The processor, network interface, database, devices, computer system and servers are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
 On pages 25-27, Applicants argue that the pending claims include limitations that are not well-understood, routine and conventional.  The Examiner respectfully disagrees.  As indicated in the 35 USC 101 rejection above, the Specification does not provide any indication that the processor, network interface, database, display device, devices, system simulator and a  computer system configured to perform operations are anything other than generic computer components OIP Techs  court decision cited in MPEP 2106.05[d][ii] indicate that displaying data on a user interface is a well-understood, routine, and conventional function when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the displaying and transmitting of data limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2. 
Similarly, the following publications demonstrate the well-understood, routine, and conventional nature of displaying data associated with a portfolio and asset class, visually representing allocation of funds of the portfolio, and enabling users to change one or more parameters on a GUI :
US 2013/0018819 (Willis);
US 2012/0054121 (Fiala et al.);
US 2012/0011080 (Smith et al.).
Accordingly, a conclusion that the displaying allocation of funds and input of parameters on a GUI  limitations are well understood, routine, and  conventional activities is further supported under Berkheimer Option 3.
For these reasons, the claims do not provide an inventive concept and are ineligible under Step 2B.
On pages 27-29 of the Remarks, Applicants suggest that the 35 USC 101 rejection should be withdrawn or the Examiner should provide evidence that the claimed subject matter is well-understood, routine, and conventional.  The applicants’ attention is directed to the thoroughly explained 35 USC 101 rejection above including Berkheimer evidence in support of well-understood, routine and conventional functions.
The claims are ineligible under 35 USC 101, the rejection of the claims is maintained.




Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694